Citation Nr: 1625926	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disabilities and as secondary to the in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active duty from June 1968 to June 1971, to include a tour in the Republic of Vietnam (Vietnam).  His awards include the Purple Heart and the Bronze Star.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The lumbar spine disorder was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

Service connection for a lumbar spine disorder, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2015, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its October 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination, which he had in December 2015.  Additionally, the remand included readjudicating the claim, which was accomplished in the February 2016 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder, to include as secondary to the service-connected disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in December 2015, the Veteran was diagnosed with degenerative arthritis of the spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran contends that he injured his back during his combat service in Vietnam.  His STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's lumbar spine disorder.  The circumstances surrounding his injury, however, are consistent with his MOS.  Consequently, the second element has been substantiated.  38 U.S.C.A. § 1154.  

The first post-service relevant complaint of low back pain was in a January 1984 VA Medical Center (VAMC) treatment record.  At that visit, the Veteran did not report that his low back pain had been present since his active military service.  In March 1984, the Veteran was diagnosed with lumbosacral strain.  The Veteran's active duty ended in 1971.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinion of record is negative.  On VA examination in December 2015, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the current lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that the current lumbar degenerative arthritis was less likely than not to be related to the military service.  The examiner reasoned that the Veteran's military enlistment and separation exams were silent for any lumbar spine disorder.  The Veteran told the VA examiner that he slipped and fell while he was constructing a side walk.  He indicated that he treated his back pain himself with a belt.  Afterwards, the Veteran stated that he did not experience any back pain until 1984.  The examiner noted that the Veteran's first VA disability benefits claim was in October 1972 and the lumbar spine disorder was not included in that claim.  In an initial medical assessment in June 1975, the back was described as normal and no complaints were noted.  In accordance with the Veteran's statement, the examiner noted that the Veteran developed acute back pain in 1984.  At that time, the Veteran received treatment at the hospital (as documented in the claims file), but the examiner stated that this treatment was thirteen years after the Veteran's military discharge.  Following this incident, the Veteran did not receive treatment until 1990, six years after the initial post-service documented episode.  The examiner also noted that multiple times in the claims file, the Veteran stated that his lumbar spine disorder was absent until 2007.  The examiner stated that the Veteran's VAMC chart file mentions back pain secondary to a fall with back trauma against a stair in January 2013.  The available primary care note did not mention any complaints of back pain, or any consults to physical medicine or neurosurgery.  Thus, in view of the onset of the back pain in 1984, thirteen years after the Veteran's active military service, and in view of the absence of any back complaint while the Veteran was in service or during the multiple claims submitted by the Veteran prior to his 2007 back claim, the VA examiner found that the Veteran's current lumbar spine disorder was less likely than not related to his active military service.  The examiner stated that the Veteran's degenerative arthritis of the spine was more likely related to the natural aging process.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  She gave an alternative theory to address the etiology of the current lumbar spine disorder - namely, the aging process.  There is no positive medical evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  Thus, while the Veteran injured his back in service, the probative and persuasive evidence of record shows that the injury did not result in chronic residuals currently suffered by the Veteran.  For all of these reasons, service connection for a lumbar spine disorder is not warranted.  

The Veteran's claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1984, over ten years after the Veteran's military separation in 1971.  Furthermore, the record contains a post-service back injury in January 2013, as described by the December 2015 VA examiner, in which the Veteran experienced back pain secondary to a fall with back trauma against a stair.  When the Veteran was first treated post-service in 1984, he did not indicate that his low back pain had been present since his active military service.  Moreover, the Veteran does not contend that he has had back pain continuously since service.  As reported by the VA examiner, the Veteran indicated that after his initial back injury and back pain, he did not experience any back pain again until 1984.  Thus, the lay and medical evidence of record does not document continuity of symptomatology since the Veteran's active military service.  Thus, the Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the spine.  As stated above, the earliest post-service medical treatment records are dated from 1984, and the Veteran was separated from active duty in 1971.  No diagnosis of arthritis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

The Veteran also seeks service connection for a lumbar spine disorder , as secondary to his service-connected disabilities.

As noted above, the first element of secondary service connection (a current disorder) has been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for anxiety disorder (claimed as PTSD), Type II diabetes mellitus, and lipoma of the right lower leg.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinion of record on the issue of secondary service connection is negative.  

Specifically, on VA examination in December 2015, the examiner, following a review of the claims file, found that there was no evidence in the medical literature that diabetes mellitus, PTSD, or lipomes cause degenerative arthritis of the lumbar spine.  The current degenerative arthritis is more likely related to the natural aging process.  The examiner also determined that the current lumbar spine disorder was not aggravated beyond the natural progression due to the diabetes mellitus, PTSD, or lipomes.  The examiner reasoned that the Veteran had degenerative arthritis, but there was no neurologic deficits or muscle spasms.  The Veteran's ranges of motion were mildly limited but the strength was normal.  Therefore, there was no evidence of aggravation of the lumbar spine disorder beyond the natural progression of the condition.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder, in addition to the medical literature.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  She provided an alternative theory to address the etiology of the current lumbar spine disorder - namely, the aging process.  There is no positive medical evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for a lumbar spine disorder is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's lumbar spine is etiologically related to a back injury experienced in service, and whether there is a relationship between a disease process of the lumbar spine and diabetes, anxiety, and lipoma, such questions fall outside the realm of common knowledge of a lay person as they involve medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board cannot assign any probative value to the Veteran's assertions that his currently diagnosed low back disability is related to his military service or service connected disability. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected disabilities, is not warranted.


ORDER

The claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected disabilities, is denied.


REMAND

The Board remanded the hypertension claim in October 2015 for the Veteran to be scheduled for a VA examination and medical opinion.  Upon remand, the Veteran was afforded a VA examination in December 2015.  The Veteran was diagnosed with hypertension.  The VA examiner did not provide secondary service connection medical opinions or herbicide exposure medical opinions.  These medical opinions were specifically requested by the Board in its October 2015 remand.  Thus, the Board finds that an additional VA medical opinion is necessary before a decision on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Another remand of the hypertension claim is required.  See Stegall, 11 Vet. App. at 271.  


Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the December 2015 VA examiner for a VA addendum medical opinion.  The AOJ should only schedule the Veteran for a VA examination if the VA examiner finds that it is necessary to determine the likely etiology of the Veteran's hypertension.  The VA examiner must review the Veteran's claims file and note that a review was completed in the examination report.

The examiner should provide medical opinions on the following:

(a)  Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include as due to his presumed herbicide exposure in Vietnam.  The examiner is directed to the IOM study that has found limited or suggestive evidence of an association between hypertension and herbicide exposure.  Thus, the question here is in light of the 2010 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.

(b)  Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) caused by service-connected disabilities, to include diabetes mellitus, type II; lipoma, right lower leg; and PTSD.

(c)  Provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities., to include diabetes mellitus, type II; lipoma, right lower leg; and PTSD.

The examiner is advised that he or she must provide an explanation for any conclusions reached.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


